Citation Nr: 1215863	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  99-15 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from September 1978 to September 1982 and had subsequent Reserve service in the National Guard.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 1999, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

In April 2001 and June 2003, the Board remanded the Veteran's case to the RO for further development.

In an August 2005 decision, the Board denied the Veteran's claims for service connection for left and right knee and ankle disorders.  The Veteran appealed the Board's August 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the Court issued a judgment that vacated that portion of the Board's August 2005 decision that denied service connection for right and left knee disorders, and remanded the issues for readjudication consistent with the Court's Memorandum Decision.  The Board's denial of service connection for right and left ankle disorders was not disturbed and is no longer in appellate status.

In May 2009, the Board remanded the Veteran's claims to the RO for further evidentiary development.


REMAND

In January 2012, the Veteran's attorney submitted to the Board a December 2011 signed statement from K.C., a nurse, regarding the Veteran's claims.  It was argued that this statement outlined the shortcomings of the VA medical opinion relied upon in previous determinations.  The attorney did not waive consideration of the evidence by the agency of original jurisdiction (AOJ) and it apparent from this that the attorney desires that the evidence be considered first by the RO.  See 20.1304(c) (2011).  In light of the importance placed on this evidence by counsel and the failure to waive consideration at the AOJ, the Board must remand the claim for RO consideration.  

Accordingly, the case is REMANDED for the following action:

The RO must readjudicate the Veteran's claim of service connection for bilateral knee disability in light of evidence added to the record since the August 2011 supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  
Department of Veterans Affairs


